Citation Nr: 1216902	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  04-14 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) or on account of being housebound (HB).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to November 1995.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2003 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, apportioning the Veteran's compensation benefits on behalf of his two minor children and spouse.  A May 2005 rating decision denied entitlement to SMC.

In a December 2010 decision, the Board decided the Veteran's claim regarding whether the apportionment of his VA compensation benefits was proper, and remanded his claim for SMC for further development and consideration. 


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are rated as follows:  (i) migraine headaches, rated 50-percent disabling; (ii) residuals of a dislocation of his left shoulder, rated 20-percent disabling; (iii) residuals of an injury to his right thumb, also rated 20-percent disabling; (iv) hypertension, rated 10-percent disabling; (v) tinnitus, also rated 10-percent disabling; and (vi) residuals of a sprain of his right ankle, rated 0-percent disabling, i.e., noncompensable.  His combined rating is 80 percent, and he has been in receipt of a total disability rating due to individual unemployability (TDIU) effectively since October 2002.

2.  He is not blind or in a nursing home and, despite his disabilities, is able and competent to perform his activities of daily living and protect himself from his environment without regular assistance from another person. 

3.  He also is not permanently and substantially confined to his dwelling (home) and the immediate premises, bedridden, or housebound due to these service-connected disabilities.

CONCLUSION OF LAW

The criteria are not met for SMC based on the need for regular A&A or on account of being HB.  38 U.S.C.A. § 1114(l), (s) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350(b)(3), (4), 3.352(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 


Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id. 


The U. S. Court of Appeals for Veterans Claims (Court/CAVC) initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless). 

The Veterans Court further held in Vazquez that, for an increased-compensation claim (so including a claim for SMC), 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life. 

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10. 

It also since has been held in Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010), that after a notice error, such as failing to inform the Appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased rating claim, the Appellant's burden to demonstrate prejudice at the CAVC level does not shift to VA unless notice is not provided at all. 

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March 2005 and March 2006.  The letters informed him of the evidence required to substantiate his SMC claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The March 2006 letter also complied with Dingess by as well discussing the disability rating and effective date elements of this claim.  And of equal or even greater significance, after providing that additional Dingess notice in March 2006, the RO readjudicated his claim in the August 2006 SOC - including considering any additional evidence received in response to that additional notice.  So any arguable timing defect in the provision of that additional notice has been rectified ("cured").  See again Mayfield IV and Prickett, supra. 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his VA and private treatment records and any statements in support of his claim.  There is no indication of any outstanding records pertaining to the claim.  Also, as a result of the Board's December 2010 remand of this claim, he was provided a VA compensation examination in May 2011 for a medical opinion concerning whether he needs the regular A&A of another person or is HB.  And the VA examiner's findings and opinion are responsive to these determinative issues, including insofar as addressing the requirements for receiving SMC on these bases.  So there was compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with a remand directive, and that the Board itself commits error in failing to ensure this compliance).

Accordingly, the Board finds that no further notification or assistance is necessary to meet the requirements of the VCAA.

II.  Entitlement to SMC

In a January 2006 statement, the Veteran claimed entitlement to SMC and, as support for his claim, submitted a January 2006 VA orthopedic treatment note.  He also since, however, as mentioned, has had a VA compensation examination in May 2011 to determine whether he needs regular A&A or is HB, and the examiner indicated the claims file was reviewed for the pertinent medical and other history of the service-connected disabilities to assist in making this critical determination.

There are two types of SMC available to a Veteran who is unable to care for himself.  These matters are governed by the provisions of 38 U.S.C.A. § 1114 (l), (s), and 38 C.F.R. § 3.350(b), (i). 

First, under 38 U.S.C.A. § 1114(l), SMC, as opposed to special monthly pension (SMP), which instead would be based on all disabilities rather than only those that are service connected, is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  


Here, though, there is no evidence of any service-connected anatomical loss or loss of use of both feet or one hand and one foot, or of blindness or visual acuity of 5/200 to warrant these specific considerations.  The May 2011 VA examiner has confirmed the Veteran has not suffered such loss.  

But SMC also is possible when it is shown the Veteran needs aid and attendance, meaning he is so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3.350(b).  And as it pertains to this present case, criteria for establishing such need include whether he is blind; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352(a).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether he is in need of regular aid and attendance of another person: 

(1) his inability to dress or undress himself or to keep himself ordinarily clean and presentable; 

(2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; 

(3) his inability to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; 

(4) his inability to attend to the wants of nature; or incapacity, physical or mental, requiring care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) . 

It is not required that all the disabling conditions enumerated in § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance).  Moreover, it is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  However, the finding must be based on the actual requirement of personal assistance from others.

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  That claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

The medical evidence also does not reflect that the Veteran's service-connected disabilities have rendered him unable to dress or undress himself, to keep himself ordinarily clean and presentable, to feed himself, to attend to the wants or nature, or that his service-connected disabilities require the need of adjustment of any special prosthetic or orthopedic appliance or result in other incapacity that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.   See 38 C.F.R. § 3.352(a).  The May 2011 VA examiner has confirmed that the Veteran can perform these rudimentary functions.  The evidence also does not reflect that he has a condition that, through its essential character, actually requires that he remain in bed.  The May 2011 VA examiner confirmed this, as well.

The VA orthopedic treatment note dated in January 2006 that the Veteran submitted in support of his claim indicates he has 10-percent loss of motion of his right thumb, but the examiner opined that this impairment approaches 35 to 40 percent of the right upper extremity based on weakness and loss of function.  He therefore, including especially by this estimation, has significant impairment of his right thumb; however, this treatment note does not indicate he is unable to complete any of the type of tasks mentioned in his day-to-day activities.


In a March 2007 letter, the Veteran's friend, J.P.M., M. Ed, a rehabilitation counselor, stated the Veteran is unable to use his right thumb and is unable to do many of the things others take for granted.  She also noted that he carries on in spite of his handicap.  However, J.P.M. has not indicated that the Veteran's service-connected right thumb disability has rendered him unable to dress or undress himself, to keep himself ordinarily clean and presentable, to feed himself, or to attend to the wants of nature.

In another March 2007 letter, another of the Veteran's friends, K.H.M., stated that the Veteran experienced discomfort from his service-connected right thumb disability when trying to complete daily tasks, such as writing, typing, bathing, dressing, working in the house or yard, and preparing meals.  The Board is not disputing that the Veteran's service-connected right thumb disability invariably causes him discomfort, especially since this is patently obvious, but this, alone, is not tantamount to showing his entitlement to receipt of SMC on the alleged bases of needing regular A&A or on account of being HB.  K.H.M does not indicate that the Veteran cannot perform the required tasks, intrinsic to this higher level of compensation, due to his service-connected disability.  Indeed, the rating he has for his right thumb disability is meant to compensate him for his discomfort and the resultant functional impairment.  See 38 C.F.R. § 4.1  But more is required for SMC, as the name and acronym suggests, because this is a higher (i.e., "special") level of monthly compensation above and beyond that contemplated by the schedular rating for this and the other service-connected disabilities.

Hence, the Board finds that the evidence reflects that his service-connected disabilities do not cause him to be permanently bedridden or so helpless as to be in need of regular aid and attendance.  Consequently, the criteria for SMC based on the need for the regular aid and attendance of another person are not met.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).


Under 38 U.S.C.A. § 1114(s), SMC also is payable if the Veteran has a single service-connected disability rated as 100 percent and - 

(1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or 

(2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C. 1114(s); 38 C.F.R. § 3.350(i)(2). 

The Veteran's service-connected disabilities are rated as follows:  (i) migraine headaches, rated 50-percent disabling; (ii) residuals of a dislocation of his left shoulder, rated 20-percent disabling; (iii) residuals of an injury to his right thumb, also rated 20-percent disabling; (iv) hypertension, rated 10-percent disabling; (v) tinnitus, also rated 10-percent disabling; and (vi) residuals of a sprain of his right ankle, rated 0-percent disabling, i.e., noncompensable.  His combined rating is 80 percent, and he has been in receipt of a TDIU effectively since October 2002.  But even though his TDIU is considered a total disability rating for purposes of HB benefits under Bradley v. Peake, 22 Vet. App. 280 (2008), he still does not have an additional service-connected disability, or disabilities, separately evaluated as 60-percent or more disabling. 

Moreover, the competent evidence of record does not demonstrate he is permanently and substantially confined to his immediate premises due solely to service-connected disabilities.  In fact, to the contrary, the May 2011 VA examiner specifically opined that the Veteran can leave his home without any restrictions.  Consequently, the criteria for SMC based on housebound status also are not met, and the claim must be denied in this regard as well. 

For the reasons and bases discussed, the preponderance of the evidence is against this claim for SMC, whether based on the purported need for regular A&A of another person or on account of supposedly being HB.  And since the preponderance of the evidence is against this claim, there is no reasonable doubt to resolve in the Veteran's favor, in turn requiring denial of this claim.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1991).


ORDER

The claim for SMC based on the need for regular A&A or on account of being HB is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


